            Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 1 of 15



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

MARC S. CASON,                                     *

Plaintiff                                          *

v                                                  *            Civil Action No. PX-20-692

CORIZON HEALTH INC.,                               *
MARYLAND DIVISION OF
 CORRECTIONS,                                      *
BON SECOURS HOSPITAL,
DR. BOLAJI ONABAJO,                                *
ASRESAHEGN GETACHEW,
DR. LAWRENCE H. SCIPIO,                            *
DR. AYOKU OKETUNJI,
DR. YONAS SISAY,                                   *
DR. HIRUY BISHAW,
                                                   *
Defendants
                                          ***
                                   MEMORANDUM OPINION

        Marc S. Cason brings this action against Corizon Health Inc., Dr. Bolaji Onabajo, Dr.

Asresahegn Getachew, Dr. Yonas Sisay, and Dr. Hiruy Bishaw (collectively, the “Corizon

Defendants”), Dr. Ayoku Oketunji, 1 the Maryland Division of Corrections (“DOC”), Bon Secours

Hospital, and Dr. Lawrence H. Scipio. 2 Cason avers that each violated the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, and provided him inadequate medical care while he

had been incarcerated in DOC facilities. ECF Nos. 1, 5. Cason has not perfected service against


        1
         Oketunji, Onabajo, Getachew, Sisay, and Bishaw were employed by Wexford Health Sources,
which was the contracted medical provider for inmates in the Maryland Department of Public Safety and
Correctional Services until December 31, 2018. Beginning January 1, 2019, Corizon Health replaced
Wexford, and defendants Onabajo, Getachew, Sisay, and Bishaw continued to provide medical services on
behalf of Corizon. Accordingly, claims related to events that predated January 1, 2019 are against the
“Wexford Defendants.” All claims regarding events after that date will be considered against the “Corizon
Defendants”.
        2
         The Clerk shall amend the docket to correct the names of Defendants Corizon Health, Inc., Dr.
Bolaji Onabajo, Dr. Ayoku Oketunji, Dr. Yonas Sisay, and Dr. Hiruy Bishaw.
            Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 2 of 15



Bon Secours and Dr. Scipio; the DOC has moved to dismiss the complaint (ECF No. 19), and the

Corizon and Wexford Defendants have filed motions to dismiss or alternatively for summary

judgment to be granted in their favor (ECF Nos. 17, 22). Cason responded to Defendants’ motions

(ECF Nos. 27, 28, 29), to which the Corizon and Wexford Defendants replied (ECF Nos. 31, 32).

Cason also filed a motion for default judgment as to Bon Secours, Dr. Scipio, and the DOC. ECF

Nos. 30, 39.

       The matter is now ripe for review, with no need for a hearing. See Loc. R. 105.6. For the

reasons that follow, Cason’s claims against Bon Secours and Dr. Scipio ARE DISMISSED without

prejudice. The Corizon and Wexford Defendants’ motions, construed as motions for summary

judgment, as well as the DOC’s motion to dismiss, ARE GRANTED. Cason’s motion for default

judgment IS DENIED.

       I.       Background

       The Complaint facts, viewed as true and most favorably to Cason, are as follows. While

incarcerated at Dorsey Run Correctional Facility (“DRCF”) from March 5, 2018 until August 23,

2019, Cason “suffered because of wheelchair inaccessibility, filthy dormitory and bathroom, [and]

shower conditions.” ECF No. 1 at 2. Beginning July 16, 2018 until August 26, 2018, he suffered

from “severe bladder and urinary tract infections.” ECF No. 5 at 3. As a result, Cason was

hospitalized for blood clots in his bladder and received inadequate medical attention thereafter.

ECF No. 1 at 2.

       Incorporated into the Complaint are Administrative Remedy Procedure request forms

(“ARPs”) that Cason had submitted as part of the prison grievance procedure. ECF No. 1-2. In

one ARP, Cason complained that the Maryland Department of Public Safety and Correctional

Services (“DPSCS”) and the Warden of DRCF failed to provide reasonable accommodations as


                                               2
            Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 3 of 15



required by the ADA and the American Correctional Association standards. Id. at 6. Specifically,

he claimed that the showers lacked appropriate grab rails, a shower hose or adjustable shower

seats; the toilet was not the appropriate height; cells lacked appropriate spacing between bunks for

wheelchairs; exterior doorways had thresholds that made it difficult to cross for wheelchair-bound

inmates; the weight pit was unsafe to use with a wheelchair; and tables in the facility were not

handicap accessible. Id. at 7. The Warden found the ARP to be meritorious in part, and he

informed Cason that modifications to existing showers, lavatories, and toilets were warranted. Id.

at 5. The Warden also indicated that the weight pit access needed improvement, and that

modifications would be made to facility tables. Id. The Warden found, however, that exterior

door thresholds complied with the relevant policies. Id.

        A second ARP reflects that on August 23, 2019, Cason was transferred from DRCF to

Western Correctional Institution (“WCI”) without any of his property, including medically

necessary catheters. Id. at 1-2. Accordingly, because he was forced to use the same catheter for

over a week, had developed a urinary tract infection (“UTI”) requiring medical attention. Id. That

ARP request was found meritorious in part. Cason was belatedly evaluated by a medical provider

on September 22, 2019, and at that point, his medications and additionally catheters were

reordered. Id. at 3-4.

        Corizon Defendants have submitted Cason’s medical records and other documents which,

in summary, establish Cason’s medical history and recent difficulties. 4 See ECF No. 17. Cason,

a wheelchair-bound paraplegic, suffers from Hepatitis C, neurogenic bladder, 5 chronic pain,


        4
            The Wexford Defendants adopted the Corizon Defendants’ motion. ECF No. 22.
        5
          A neurogenic bladder is a condition in which a patient lacks bladder control due to a brain, spinal
cord, or nerve problem. ECF No. 17-3 ¶ 12. Signs and symptoms of neurogenic bladder may include loss
of bladder control, inability to empty the bladder, urinary frequency, and UTIs. Id. Patients with neurogenic
bladders often use clean intermittent catheterization, which involves inserting a thin tube through the urethra
                                                      3
          Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 4 of 15



anemia, and major depressive disorder. See ECF No. 17-6 at 44; ECF No. 17-9 at 86. On Saturday,

July 14, 2018, a nurse found Cason in the bathroom bleeding from his penis after urethral

catheterization. ECF No. 17-9 at 53. Cason explained that the same thing happened on two prior

occasions. Id. The nurse applied pressure to stop the bleeding. Cason was then placed on

observation and administered pain medication. Id. Once the bleeding ceased and Cason’s pain

subsided, the nurse discharged Cason to his housing unit with follow up instructions. Id.

        On Monday, July 16, 2018, Dr. Onabajo saw Cason at the DRCF medical unit as Cason’s

follow-up. Id. at 55-57. Cason reported that he had been performing self-catheterization daily and

had lower abdominal pain for two days in addition to chills and nights sweats. Id. Dr. Onabajo

prescribed an antibiotic, ordered blood and urine tests, and directed Cason to follow up if his

condition worsened or did not improve within 14 days. Id. at 56-57.

        The following morning, Cason returned to the medical unit, once again bleeding from his

penis. Id. at 58. Dr. Onabajo examined Cason, consulted with another provider, then referred

Cason to the emergency department at Bon Secours for a urology consultation. Id. at 59-62. By

noon that same day, Cason was transported to Bon Secours. Id. at 64. An emergency provider at

the hospital diagnosed Cason with acute cystitis (inflammation of the bladder) and hematuria,

prescribed the antibiotic Bactrim, and directed him to follow up with a urologist within one day.

ECF No. 17-4 at 99-100. Cason returned to DRCF later that evening, acknowledging that he felt

“so much better,” and that he had received antibiotics and pain medication. ECF No. 17-9 at 68.

        On July 27, 2018, Cason reported to the DRCF medical unit for a chronic care visit with

Dr. Onabajo. Id. at 70. At that time, Dr. Onabajo reviewed Cason’s medication and urine culture

and discussed them with him. Id. at 71.


into the bladder several times during the day to empty the bladder. Id. Frequently inserting a catheter in
this manner increases the risk for UTIs. Id.
                                                    4
            Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 5 of 15



        Cason did not return to the medical unit until August 18, 2018, when he complained of

abdominal pain, bloody urine, and excessive sweating. Id. at 78-79. Testing revealed that Cason

had blood in his urine and other signs of infection. Id. He received pain medication and, after

consultation with Dr. Oketunji, was transported to the Bon Secours emergency room for evaluation

and treatment. Id. at 80.

        At Bon Secours, Dr. Scipio diagnosed Cason with gross hematuria and left bladder neck

trauma with bleeding. Id. at 86; ECF No. 17-12 at 49-52. On August 20, 2018, Dr. Scipio

performed a cystoscopy, bladder biopsy, and took steps to repair Cason’s bladder neck to stop the

bleeding. Id. Following the procedure, Cason was offered a suprapubic catheter, 6 but chose a

Foley catheter instead. ECF No. 17-9 at 86.

        On August 21, 2018, Cason returned to DRCF after having been diagnosed with another

UTI and having received antibiotics. Id. at 82-84. The Foley catheter was removed and Cason

was able to self-catheterize without difficulty. Id. But just two days later, on August 23, 2018,

Cason returned to the DRCF medical unit, sweating profusely, with complaints of abdominal pain

and hematuria. Id. at 92-93. The nurse on duty attempted to start an IV line but was unsuccessful.

Id. Cason was transported to Bon Secours, where Dr. Scipio diagnosed him with traumatic injury

to the ureter due to self-catheterization. ECF No. 17-5 at 25. Dr. Scipio irrigated Cason’s bladder

and directed Cason to keep the Foley catheter in place for one week. Id. at 25-26.

        On August 24, 2018, Dr. Getachew examined Cason at Bon Secours and noted that Dr.

Scipio had prescribed the antibiotic ciprofloxacin for a suspected UTI and that Cason had no



        6  A suprapubic catheter is used when the urethra is damaged or blocked, or when a patient is unable
to use an intermittent catheter. ECF No. 17-3 ¶ 12. A suprapubic catheter, inserted into the bladder through
a small cut in the abdomen, reduces the incidence of UTIs and are generally more comfortable for the
patients. Id.

                                                     5
          Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 6 of 15



bleeding during the visit. Id. Dr. Getachew also noted that a urine culture done during Cason’s

previous admission showed he had Klebsiella pneumoniae, a bacteria resistant to ciprofloxacin.

Getachew determined that Cason required further consultation with an infectious disease

specialist. Id.

        Cason was discharged from Bon Secours and admitted to the Jessup Regional Infirmary

(“JRI”). ECF No. 17-10 at 5. On August 25, 2018, Cason saw Dr. Sisay, who prescribed extra

strength Tylenol for pain. Id. On August 26, 2018, Cason saw Dr. Bishaw during weekend rounds,

at which time Cason reported no fever or bleeding. Id. at 11. On August 27, 2018, JRI medical

staff submitted a follow up consultation request to Bon Secours Urology. Id. at 17; ECF No. 17-

8 at 76. Dr. Sisay, Dr. Bishaw, and the JRI medical staff continued to monitor Cason several times

a day through September 6, 2018. ECF No. 17-10 at 18-71.

        On September 7, 2018, at a follow up with Dr. Scipio, Cason appeared to be doing well,

reported no pain, and had no new complaints.         ECF No. 17-8 at 70-74.        Dr. Scipio again

recommended placement of a suprapubic catheter, but Cason “continue[d] to refuse.” Id. at 71.

As a result, Dr. Scipio advised Cason to continue the current management plan but noted that

“hematuria may reoccur with self-catheterization.” Id. On September 10, 2018, Cason returned

to DRCF. ECF No. 17-10 at 88.

        On October 5, 2018, Cason consulted with Dr. Scipio “to discuss and agree on the insertion

of a suprapubic catheter.” ECF No. 17-12 at 55. Again, Dr. Scipio noted that Cason was doing

well, reported no pain, and had no new complaints.         Id. Cason “decided to continue self-

catheterization but will consider suprapubic catheter as an alternative.” Id. at 56.

        On October 9, 2018, Cason saw Dr. Onabajo at the DRCF medical unit for a scheduled

visit. ECF No. 17-11 at 14. Dr. Onabajo noted that Cason’s hematuria had resolved, and he


                                                 6
          Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 7 of 15



discussed the advantages and disadvantages of a suprapubic catheter, advising Cason “to think

about it as opposed to just refusing it.” Id.

        From December 2018 to May 2019, Cason continued to see Dr. Onabajo for his chronic

health problems. See id. at 727-59. During that time, Cason complained of pain in his groin/hip

area, for which he was given muscle relaxers; breakthrough pain attributed to degenerative joint

disease, for which he was given pain medication; and bacteria in his urine, for which he was given

antibiotics.   Id.   Dr. Onabajo notes that Cason’s frequent UTIs resulted from “the need to

catheterize himself multiple times per day due to his neurogenic bladder.” ECF No. 17-3 ¶ 37.

Dr. Onabajo notes that “[a]lthough placement of a suprapubic catheter would eliminate the need

to self-catheterize and reduce the risk of UTIs, [Cason] has refused . . . the procedure.” Id.

        On August 23, 2019, Cason was transferred from DRCF to WCI. ECF No. 17-4 at 19.

Throughout the time relevant to this Complaint, Cason had been provided consistent, two-week

supplies of catheters from August 1, 2018 to April 13, 2020, which he either accepted or refused

to pick up. See ECF No. 17-4 at 2-62; ECF No. 17-7 at 30-33.

        II.     Standards of Review

        Certain defendants move to dismiss the Complaint for failing to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). In reviewing the motion, the Court accepts the well-

pleaded allegations as true and in the light most favorable to the plaintiff. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “However, conclusory statements or a ‘formulaic recitation

of the elements of a cause of action will not [suffice].’” EEOC v. Performance Food Grp., Inc.,

16 F. Supp. 3d 584, 588 (D. Md. 2014) (quoting Twombly, 550 U.S. at 555). “Factual allegations

must be enough to raise a right to relief above a speculative level.” Twombly, 550 U.S. at 555.

“‘[N]aked assertions’ of wrongdoing necessitate some ‘factual enhancement’ within the complaint


                                                 7
          Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 8 of 15



to cross ‘the line between possibility and plausibility of entitlement to relief.’” Francis v.

Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557).

       Although pro se pleadings are construed generously to allow for the development of a

potentially meritorious case, Hughes v. Rowe, 449 U.S. 5, 9 (1980), courts cannot ignore a clear

failure to allege facts setting forth a cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 391 (4th Cir. 1990) (“The ‘special judicial solicitude’ with which a district court should view

such pro se complaints does not transform the court into an advocate. Only those questions which

are squarely presented to a court may properly be addressed.”) (internal citation omitted)). “A

court considering a motion to dismiss can choose to begin by identifying pleadings that, because

they are not more than conclusions, are not entitled to the assumption of truth.” Ashcroft v. Iqbal,

556 U.S. 662, 665 (2009).

       The Corizon and Wexford Defendants move alternatively for summary judgment to be

granted in their favor. Their pleadings and submission of record evidence place Cason on notice

that the Court may reach the propriety of summary judgment. See Fed. R. Civ. P. 56(d). Because

the parties have been given reasonable opportunity to present all pertinent material and Cason has

not filed an affidavit requesting further discovery under Rule 56(d), the Court will treat the Corizon

and Wexford Defendants’ motions as ones for summary judgment. See Fed. R. Civ. P. 12(d).

       A motion for summary judgment brought pursuant to Rule 56 shall be granted if the movant

demonstrates that no genuine issue of disputed material fact exists, rendering the movant entitled

to judgment as a matter of law. See In re Family Dollar FLSA Litig., 637 F.3d 508, 512 (4th Cir.

2011). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).


                                                  8
            Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 9 of 15



“The party opposing a properly supported motion for summary judgment may not rest upon the

mere allegations or denials of [his] pleadings, but rather must set forth specific facts showing that

there is a genuine issue for trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514,

525 (4th Cir. 2003) (alteration in original) (quoting Fed. R. Civ. P. 56(e)). Summary judgment

must be granted “against a party who fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The Court must view the evidence

in the light most favorable to the non-movant without weighing the evidence or assessing witness

credibility. See Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 644-44 (4th Cir. 2002).

Factually unsupported claims and defenses may not proceed to trial. Bouchat, 346 F.3d at 526.

        III.    Discussion

        Cason argues that DOC facilities are not ADA-compliant, that he has been forced to reuse

catheters at both DRCF and WCI, and that he has been denied programming because he is in a

wheelchair. ECF No. 27 at 1-4; ECF No. 28. He further maintains that the delays in his treatment

for his bladder problems first identified on July 14, 2018. ECF No. 28 at 2-3. Lastly, Cason

believes that medical staff have discontinued his medication in retaliation for his having filed suit

against them. 8 ECF No. 27 at 3-4. The Court first turns to Cason’s ADA claims and then to the

claims concerning his medical care.

                A.      ADA Claims

        As to Cason’s ADA claim, when viewing the Complaint facts most reasonably to him, the

claim must fail. To establish a prima facie case under Title II of the ADA, the Complaint facts


        8
         Cason also attempts to add claims in his response that are not included in his Complaint. “[I]t is
axiomatic that the complaint may not be amended by the briefs in opposition to a motion to dismiss.” Mylan
Labs., Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068 (D. Md. 1991) (citing Car Carriers, Inc. v. Ford Motor
Co., 745 F.2d 1101 (7th Cir.1984)). Thus, the Court declines to address these claims here.
                                                    9
         Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 10 of 15



must make plausible that Cason: (1) suffers from a disability; (2) was either excluded from

participation in or denied the benefits of some public entity’s services, programs, or activities for

which he was otherwise qualified; and (3) the exclusion, denial of benefits, or discrimination was

by reason of the disability. See Nat’l Fed’n of the Blind v. Lamone, 813 F.3d 494, 502-03 (4th Cir.

2016) (citing Constantine v. George Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005)); Baird, 192

F.3d at 467. To be sure, Cason has established that he has a disability. But no facts make plausible

that he was excluded from or denied the benefits of any prison services, programs, or activities, or

that such exclusion or that any such denial was based on his disability. The claims as pleaded,

therefore, must be dismissed.

               B.      Medical Claims

       Cason’s claims raise whether he has been denied adequate medical treatment in violation

of the Eighth Amendment to the United States Constitution. The Eighth Amendment prohibits

“unnecessary and wanton infliction of pain” by virtue of its guarantee against cruel and unusual

punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976). To state an Eighth Amendment claim

for denial of medical care, Cason must demonstrate that the Corizon and Wexford Defendants’

acts or omissions amounted to deliberate indifference to his serious medical needs. See Estelle v.

Gamble, 429 U.S. 97, 106 (1976).

       Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner was suffering from a serious medical need and that, subjectively, the prison staff, aware

of prisoner’s need for medical attention, failed to either provide such care or ensure the needed

care was available.    See Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Scinto v.

Stansberry, 841 F.3d 219, 225 (4th Cir. 2016). The subjective component is satisfied only where

a prison official “subjectively knows of and disregards an excessive risk to inmate health or


                                                 10
         Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 11 of 15



safety.” Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014); see also Rich v. Bruce, 129 F.3d

336, 340 n.2 (4th Cir. 1997) (“True subjective recklessness requires knowledge both of the general

risk, and also that the conduct is inappropriate in light of that risk.”). “Actual knowledge or

awareness on the part of the alleged inflicter . . . becomes essential to proof of deliberate

indifference ‘because prison officials who lacked knowledge of a risk cannot be said to have

inflicted punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting

Farmer, 511 U.S. at 844).

       “Deliberate indifference is a very high standard – a showing of mere negligence will not

meet it.” Grayson v. Peed, 195 F.3d 692, 695-96 (4th Cir. 1999). See also Jackson, 775 F.3d at

178 (“[M]any acts or omissions that would constitute medical malpractice will not rise to the level

of deliberate indifference.”). “[T]he Constitution is designed to deal with deprivations of rights,

not errors in judgment, even though such errors may have unfortunate consequences.” Grayson,

195 F.3d at 695-96; see also Jackson, 775 F.3d at 178 (describing the applicable standard as an

“exacting”). A mere disagreement between an inmate and a physician over the appropriate level

of care does not establish an Eighth Amendment violation absent exceptional circumstances.

Scinto, 841 F.3d at 225. Further, the inmate’s right to treatment is “limited to that which may be

provided upon a reasonable cost and time basis and the essential test is one of medical necessity

and not simply that which may be considered merely desirable.” United States v. Clawson, 650

F.3d 530, 538 (4th Cir. 2011) (citing Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977)).

       With this standard in mind, the Court turns to the claims as pleaded against the various

defendants.

       As an initial matter, the Court must dismiss DOC as a defendant because it is an entity not




                                                11
          Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 12 of 15



capable of being sued. 9 Section 1983 limits its reach to “[e]very person who, under color of [law]

subjects . . . any citizen of the United States . . . to the deprivation of any rights, privileges or

immunities secured by the Constitution and laws, shall be liable to the party injured,” requires the

claim to be asserted against a person. 42 U.S.C. § 1983 (emphasis added). But neither the State,

nor its agencies or officials acting within their official capacities, can be sued under § 1983 because

they are not “persons.” See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70 (1989)

(“[N]either a State nor its officials acting in their official capacities are ‘persons’ under § 1983.”).

The DOC is an arm of the State, and accordingly, is not a “person” within the meaning of § 1983.

See Md. Code Ann., State Gov’t § 8-201(b)(16) (identifying the DPSCS as a department of the

Maryland state government); Md. Code Ann., Corr. Servs. § 2-201(1) (identifying the DOC as a

unit within the DPSCS).

        Moreover, under the Eleventh Amendment to the United States Constitution, a state, its

agencies and departments are immune from citizen suits in federal court absent state consent or

Congressional action. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

The State of Maryland it has not waived such immunity for claims brought pursuant to § 1983.

Accordingly, the DOC is immune from suit and the complaint as to the DOC is dismissed with

prejudice.

        As to the Corizon and Wexford Defendants, the Court treats the motions as one for

summary judgment. Based on the record evidence viewed most favorably to Cason, he clearly

was suffering from a serious medical need. But based on the same record, no evidence supports

that the Corizon and Wexford Defendants disregarded the risks to Cason’s health or failed to



9 Although the Court gave Cason the opportunity to supplement his complaint to “include the names of any
individuals whom he claims are responsible for the alleged wrongdoing,” ECF No. 3, Cason did not add as
defendants any individuals within the DOC. Because DOC must be dismissed, Cason’s motion for default judgment
against the DOC is denied.

                                                     12
         Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 13 of 15



provide him with necessary medical care. Specifically, the record demonstrates that from March

2018 to August 2019, the Corizon and Wexford Defendants continuously monitored Cason’s

urinary problems, provided pain medication, transported him for emergency services when

necessary, and facilitated his appointments with a urologist.

       As to Cason’s contention that he went three days in July 2018 without medical care, the

record indisputably reflects otherwise. On July 14, 2018, medical staff responded to Cason’s

medical emergency; they found him bleeding from the penis, applied pressure to stop the bleeding,

ordered pain medication, and placed him under observation. Two days later, Cason followed up

with Dr. Onabajo, who prescribed an antibiotic, ordered blood and urine tests, and directed Cason

to return if his condition worsened. Because Cason’s bleeding subsequently returned, Cason

reported to the medical unit the following morning and was immediately transported to Bon

Secours. There, he received treatment and was feeling “much better.” When his symptoms

returned, he against received appropriate medical treatment. On this record, the Court simply finds

no evidence to support that Defendants substandard medical attention resulted any delay of

treatment.

       Similarly with Cason’s claims that did not receive new catheters or had been denied his

medication in retaliation for filing suit, the record evidence clearly demonstrates otherwise.

Medical staff made catheters available for pickup at both DRCF and WCI, and Cason either came

to get them or refused the supplies. Dr. Scipio and Dr. Onabajo both encouraged Cason to opt for

a suprapubic catheter to decrease the chance of bladder infections, but he repeatedly refused.

Cason also received pain medication and antibiotics, as well as medically appropriate testing and

treatment.

       When viewed in the light most favorably to Cason, the Court cannot find that the Corizon


                                                13
         Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 14 of 15



and Wexford Defendants exhibited a callous disregard for a serious medical need. See also

Farmer, 511 U.S. at 835; Estelle, 429 U.S. at 105-06. To be sure, Cason has likely experienced

great pain surrounding his bladder difficulties. But the record does not support that Cason was

ignored or improperly treated. Thus, summary judgment must be granted in the Corizon and

Defendants favor on the Eighth Amendment claim.

       If Cason is attempting to hold Corizon as a corporate defendant liable for an Eighth

Amendment violation, the claim likewise fails. Even though a private corporation can be found to

engage in state action -- a necessary precondition for § 1983 liability -- the involvement of the

corporation cannot be predicated on a respondeat superior liability theory.             See Austin v.

Paramount Parks, Inc., 195 F.3d 715, 727-28 (4th Cir. 1999); Powell v. Shopco Laurel Co., 678

F.2d 504, 506 (4th Cir. 1982); Clark v. Maryland Dep’t of Public Safety and Correctional Services,

316 Fed. Appx. 279, 282 (4th Cir. 2009). Officials acting in a supervisory capacity also cannot be

held liable for the acts of their subordinates unless the supervisor’s “indifference or tacit

authorization of subordinates’ misconduct” can be deemed to have caused the injury to the

plaintiff. Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737

F.2d 368, 372 (4th Cir. 1984)). No record evidence supports this theory of relief extending to

Corizon, especially given that no record evidence allows a rational trier of fact to find the

individual Corizon defendants liable. Thus, summary judgment is granted as to Corizon.

       To the extent that Cason also brings medical negligence claims, the Court declines to

exercise supplemental jurisdiction over them. See 28 U.S.C. § 1367(c) (stating that a district court

“may decline to exercise supplemental jurisdiction over a claim . . . [if] the district court has

dismissed all claims over which it has original jurisdiction.”). “When, as here, the federal claim

is dismissed early in the case, the federal courts are inclined to dismiss the state law claims without


                                                  14
           Case 8:20-cv-00692-PX Document 42 Filed 01/25/21 Page 15 of 15



prejudice rather than retain supplemental jurisdiction.” Carnegie Mellon Univ. v. Cohill, 484 U.S.

343, 350 (1988) (citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 726-27 (1966)).

The medical negligence claims are dismissed without prejudice so that Cason may pursue them in

state court, if possible. 10

         Finally, as to defendants Bon Secours and Dr. Scipio, Cason failed to perfect service

against them, so they will be dismissed without prejudice. However, the Court also notes that no

Complaint facts make plausible either Defendant had engaged in state action. Thus, the § 1983

claims, even if service were perfected, would have failed. See West v. Atkins, 487 U.S. 42, 48

(1988); see Mentavlos v. Anderson, 249 F.3d 301, 310 (4th Cir. 2001) (only state actors are proper

defendants under § 1983). Cason’s motion for default judgment against the same defendants is

denied.

         IV.      Conclusion

         For the foregoing reasons, defendants Bon Secours and Dr. Scipio are dismissed without

prejudice and DOC is dismissed with prejudice. The Court grants summary judgment in favor of

the Corizon and Wexford Defendants’ motions as to the § 1983 claims and declines to exercise

supplemental jurisdiction as to all state common law claims. Cason’s motion for default judgment

is denied.

          A separate Order follows.

___          1/25/21________                                   ____________/S/________________
Date                                                           Paula Xinis
                                                               United States District Judge



         10
            To sustain a medical malpractice claim in state court, Cason must adhere to the Maryland Health Care
Malpractice Claims Act, Md. Code Ann., Cts. & Jud. Proc. § 3-2A-01, et seq., which requires a plaintiff to file medical
negligence claims with the Health Care Alternative Dispute Resolution Office prior to filing suit when the claimed
damages exceeds the jurisdictional amount for the state district courts. See id. at § 3-2A-02; see also Roberts v.
Suburban Hosp. Assoc., Inc., 73 Md. App. 1, 3 (1987).


                                                         15
